Judgment modified so as to provide that the principal in the $3,000 fund, the life use of which is given to the plaintiff, passed, subject to such life estate, under the provisions of the will, as a part of testator’s residuary estate, and on the death of plaintiff the same shall be paid to the same persons who, under the provisions of the judgment, shall be then entitled to receive the share of the remainder of said estate to the use of which plaintiff is entitled for fife; and as so modified the judgment is affirmed, without costs of this appeal to either party. All concurred.